                     Case 3:19-cv-07488-CRB Document 10 Filed 11/14/19 Page 1 of 4
                                                 ACCO,(FFMx),CLOSED,DISCOVERY,MANADR,TRANSFERRED
                       UNITED STATES DISTRICT COURT
        CENTRAL DISTRICT OF CALIFORNIA (Western Division − Los Angeles)
              CIVIL DOCKET FOR CASE #: 2:19−cv−09352−JAK−FFM

Seth Manders v. Volkswagen Group of America Inc. et al                Date Filed: 10/30/2019
Assigned to: Judge John A. Kronstadt                                  Date Terminated: 11/12/2019
Referred to: Magistrate Judge Frederick F. Mumm                       Jury Demand: Plaintiff
Case in other court: Los Angeles County Superior Court, 19STCV34080   Nature of Suit: 890 Other Statutory Actions
Cause: 28:1441 Notice of Removal                                      Jurisdiction: Federal Question
Plaintiff
Seth Manders                                          represented by Amy−Lyn Morse
an individual                                                        Knight Law Group LLP
                                                                     10250 Constellation Boulevard Suite 2500
                                                                     Los Angeles, CA 90067
                                                                     310−552−2250
                                                                     Fax: 310−552−7973
                                                                     Email: amym@knightlaw.com
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                      Fred D Heather
                                                                      Glaser Weil Fink Jacobs Howard Avchen and
                                                                      Shapiro LLP
                                                                      10250 Constellation Boulevard 19th Floor
                                                                      Los Angeles, CA 90067
                                                                      310−282−6285
                                                                      Fax: 310−758−3585
                                                                      Email: fheather@glaserweil.com
                                                                      ATTORNEY TO BE NOTICED

                                                                      Paul R Kiesel
                                                                      Kiesel Law LLP
                                                                      8648 Wilshire Boulevard
                                                                      Beverly Hills, CA 90211−2910
                                                                      310−854−4444
                                                                      Fax: 310−854−0812
                                                                      Email: kiesel@kiesel.law
                                                                      ATTORNEY TO BE NOTICED

                                                                      Sharon J Arkin
                                                                      The Arkin Law Firm
                                                                      1720 Winchuck River Road
                                                                      Brookings, OR 97415
                                                                      541−469−2892
                                                                      Fax: 866−571−5676
                                                                      Email: sarkin@arkinlawfirm.com
                                                                      ATTORNEY TO BE NOTICED

                                                                      Steve Mikhov
                                                                      Knight Law Group LLP
                                                                      10250 Constellation Boulevard Suite 2500
                          Case 3:19-cv-07488-CRB Document 10 Filed 11/14/19 Page 2 of 4
                                                                          Los Angeles, CA 90067
                                                                          310−552−2250
                                                                          Fax: 310−552−7973
                                                                          Email: stevem@knightlaw.com
                                                                          ATTORNEY TO BE NOTICED


V.
Defendant
Volkswagen Group of America Inc.                          represented by Alexa M Lawson−Remer
a New Jersey corporation                                                 Sullivan and Cromwell LLP
                                                                         1888 Century Park East Suite 2100
                                                                         Los Angeles, CA 90067
                                                                         310−712−6600
                                                                         Fax: 310−712−8800
                                                                         Email: lawsonr@sullcrom.com
                                                                         ATTORNEY TO BE NOTICED

                                                                          Kian Tamaddoni
                                                                          Sullivan and Cromwell LLP
                                                                          1870 Embarcadero Road
                                                                          Palo Alto, CA 94303
                                                                          650−461−5616
                                                                          Fax: 650−461−5700
                                                                          Email: tamaddonik@sullcrom.com
                                                                          ATTORNEY TO BE NOTICED

                                                                          Diane Lee McGimsey
                                                                          Sullivan and Cromwell LLP
                                                                          1888 Century Park East Suite 2100
                                                                          Los Angeles, CA 90067
                                                                          310−712−6600
                                                                          Fax: 310−712−8800
                                                                          Email: mcgimseyd@sullcrom.com
                                                                          ATTORNEY TO BE NOTICED

Defendant
LAD−V LLC
a California Limited Liability Company
doing business as
Volkswagen of Downtown L.A.

Defendant
Does
1 through 10, inclusive


 Date Filed       # Docket Text

 10/30/2019      Ï1   NOTICE OF REMOVAL from Los Angeles Superior Court, case number 19STCV34080 Receipt
                      No: 0973−24701409 − Fee: $400, filed by Defendant Volkswagen Group of America Inc..
                      (Attachments: # 1 Exhibit Ex. A − Service of Process, # 2 Exhibit Ex. B − Complaint, # 3 Exhibit
                   Case 3:19-cv-07488-CRB Document 10 Filed 11/14/19 Page 3 of 4
                  Ex. C − Superior Court Docket and Case File) (Attorney Diane Lee McGimsey added to party
                  Volkswagen Group of America Inc.(pty:dft))(McGimsey, Diane) (Entered: 10/30/2019)

10/30/2019   Ï2   CIVIL COVER SHEET filed by Defendant Volkswagen Group of America Inc.. (McGimsey, Diane)
                  (Entered: 10/30/2019)

10/30/2019   Ï3   Certification and NOTICE of Interested Parties filed by Defendant Volkswagen Group of America
                  Inc., identifying Volkswagen AG, Volkswagen Group of America Chattanooga Operations, LLC,
                  Audi AG, US Department of Justice, United States Environmental Protection Agency, State of
                  California, California Department of Justice and California Air Resources Board. (McGimsey,
                  Diane) (Entered: 10/30/2019)

10/30/2019   Ï    CONFORMED COPY OF ELECTRONICALLY FILED COMPLAINT filed by Plaintiff Seth
                  Manders against Defendants Volkswagen Group of America Inc., LAD−V LLC., Does 1 through 10.
                  (FILED IN STATE COURT ON 09/23/2019 SUBMITTED ATTACHMENT NO. 2 OF EXHIBIT B
                  TO NOTICE OF REMOVAL 1 ). (jp) (Entered: 10/31/2019)

10/30/2019   Ï    CONFORMED COPY OF ELECTRONICALLY FILED PROOF OF SERVICE Executed by
                  Plaintiff Seth Manders, upon Defendant LAD−V LLC., a California Limited Liability Company dba
                  Volkswagen of Downtown L.A., served on 9/30/2019, answer due 10/21/2019. Service of the
                  Summons and Complaint were executed upon Carlos Paz, Agent for National Registered Agents,
                  Inc., in compliance with California Code of Civil Procedure by personal service. Original Summons
                  NOT returned. (FILED IN STATE COURT ON 10/7/2019 SUBMITTED ATTACHMENT NO. 1
                  OF EXHIBIT A TO NOTICE OF REMOVAL 1 ). (jp) (Entered: 10/31/2019)

10/30/2019   Ï    CONFORMED COPY OF ELECTRONICALLY FILED PROOF OF SERVICE Executed by
                  Plaintiff Seth Manders, upon Defendant Volkswagen Group of America, Inc., a New Jersey
                  Corporation served on 9/30/2019, answer due 10/21/2019. Service of the Summons and Complaint
                  were executed upon Becky DeGeorge, Agent for CSC in compliance with California Code of Civil
                  Procedure by personal service. Original Summons NOT returned. (FILED IN STATE COURT ON
                  10/7/2019 SUBMITTED ATTACHMENT NO. 1 OF EXHIBIT A TO NOTICE OF REMOVAL 1 ).
                  (jp) (Entered: 10/31/2019)

10/30/2019   Ï    CONFORMED COPY OF ELECTRONICALLY FILED ANSWER to Complaint filed by Defendant
                  Volkswagen Group of America Inc. (FILED IN STATE COURT ON 10/29/2019 SUBMITTED
                  ATTACHED NO. 3 OF EXHIBIT 2 TO NOTICE OF REMOVAL 1 ). (jp) (Entered: 10/31/2019)

10/31/2019   Ï4   NOTICE OF ASSIGNMENT to District Judge John A. Kronstadt and Magistrate Judge Frederick F.
                  Mumm. (jp) (Entered: 10/31/2019)

10/31/2019   Ï5   NOTICE TO PARTIES OF COURT−DIRECTED ADR PROGRAM filed. (jp) (Entered:
                  10/31/2019)

10/31/2019   Ï6   STANDING ORDERS FOR CIVIL CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT by
                  Judge John A. Kronstadt. Please read each Order carefully as they differ in some respects from the
                  Local Rules. Counsel are advised that the Court, at any time, may amend one or more of its Standing
                  Orders. It is the responsibility of counsel to refer to this Court's Procedures and Schedules found on
                  the website for the United States District Court, Central District of California
                  (www.cacd.uscourts.gov) to obtain the operative order. The Court thanks the parties and their
                  counsel for their anticipated cooperation in carrying out these requirements. (ake) (Entered:
                  10/31/2019)

10/31/2019   Ï7   ORDER SETTING RULE 16(b)/26(f) SCHEDULING CONFERENCE by Judge John A. Kronstadt.
                  Counsel shall file a Joint Report consistent with this Order. A hearing is not necessary and, therefore,
                  the matter is taken under submission. Upon review of the Joint Report, a scheduling order will be
                  issued. Rule 26 Meeting Report due by 1/31/2020. (ake) (Entered: 10/31/2019)
                   Case 3:19-cv-07488-CRB Document 10 Filed 11/14/19 Page 4 of 4
11/12/2019   Ï8   CONDITIONAL TRANSFER ORDER (CTO− 153) from the United States Judicial Panel on
                  Multidistrict Litigation, MDL 2672, transferring case to USDC, Northern District of California at
                  San Francisco and assigned to Honorable Charles R. Breyer. Case transferred electronically. (MD
                  JS−6. Case Terminated.) (bm) (Entered: 11/13/2019)

11/13/2019   Ï9   TRANSMITTAL LETTER − MDL CASE TRANSFER OUT: A certified copy of the MDL 2672
                  Transfer Order with electronic docket sheet sent to USDC Northern District of California at San
                  Francisco on 11/13/19. (bm) (Entered: 11/13/2019)
